Appellant was convicted of receiving property which had been stolen from W.W. Viles.
Viles was a merchant at Burkburnett, in Wichita County, and it was proved without dispute that his store was burglarized on the 25th *Page 119 
day of October, 1916, and that certain property was stolen from it and that some of the property was found in the possession of appellant. Appellant was a merchant at Wichita Falls. He had previously been in partnership with one Mike Levine. Levine was also charged with receiving stolen property and testified as a witness on behalf of the State, in substance stating that he and appellant had been partners in business and that appellant had bought the stolen goods, and that in the dissolution of the partnership a part of the stolen goods came into the possession of the witness Levine. The State having proved that Viles' goods were stolen, that some of them were in appellant's possession, and that he had bought them, was charged with the burden of proving that he received them with a guilty knowledge and intent. To make this proof it relied in part upon the evidence of an accomplice and in part upon circumstantial evidence. The latter consisted of the testimony of one Galbraith that he was a merchant in Kirkland, Childress County, and that on the 28th day of August, 1916, his store was burglarized and certain goods taken therefrom, a part of which was subsequently found in the possession of appellant. Similar testimony was given by Thomas, a witness, with reference to property stolen from his store at Alvord, in Wise County, on the 12th day of July, 1916; and with reference to a burglary of the store of one Collins at Ringgold on the same date, and the finding of some of his stolen property in appellant's possession. One Maloney gave evidence of a similar transaction concerning his store at Goree, Knox County, on August 18, 1916. He also testified that a part of his property was found in the possession of one McCall. On the locating of some of these stolen goods in appellant's possession he told the sheriff that he had bought them from Mike Levine. The sheriff testified that he had a conversation with a man by the name of McCall at Sweetwater about the 25th day of December, 1916, in which McCall confessed to some of the burglaries referred to and further told the sheriff that certain Jews in Wichita were handling his stolen property and gave the sheriff a description of the locality of the place of business of the Jews to whom he referred, from which description the sheriff identified, he says, the place of business of the appellant.
These circumstances suggest that McCall was engaged systematically in committing burglaries of merchants' stores and that the fruits of his crime systematically found their way into the possession of the appellant. Appellant's explanation of his possession was the purchase of the goods. The fact that appellant had in his possession a part of the property stolen from the store of Viles, explained by the statement that he purchased it, might be regarded as of little weight in showing a criminal intent. One might innocently purchase stolen goods in a given instance. If, however, it could be shown, either circumstantially or directly, that he purchased stolen goods a number of times, that they were all stolen in a similar manner by burglary, that *Page 120 
the goods were similar in their character, merchandise, that the burglaries were committed by one individual, and that the character of business that the appellant was doing was a convenient vehicle for the disposition of stolen property, there would be presented a state of facts from which the inference of guilty intent might be inferred with much greater certainty than from a single transaction. These facts, we think, come within the principle often recognized by the text-writers and the courts wherein a series of acts of a nature similar to the act involved in the crime charged on trial may be proved for the purpose of enabling the jury to determine the intent and knowledge with which the main act was done. This principle is a well established one. The difficulty presented in all instances is the determination of the question as to whether it is applicable to a given case. A discussion of it with reference to the possession of the stolen goods will be found in Mr. Wigmore's Work on Evidence, volume 1, page, 410 et seq., section 324. As said in Ruling Case Law, volume 8, page 203, "it is competent to show that a crime charged was a part of a common scheme or plan which included numerous offenses. The principle on which such evidence is received to show intent or state of mind is simply the principle which the human mind instinctively applies in ordinary affairs of life. If the question is whether a given act was accidental or intentional, the fact that the actor has at numerous times performed similar acts under circumstances forbidding the idea of accident is very strong proof that the act under investigation was also intentional." The text cites and in the notes are listed many cases. Thompson v. United States, 144 Fed. Rep., 14, 75 C.C.A., 172, 7 Ann. Cas., 62; Thomas v. United States, 156 Fed. Rep., 897, 84 C.C.A., 477, 17 L.R.A. (N.S.), 720; State v. Dobbins, 152 Ia., 632, 132 N.W. Rep., 805, 42 L.R.A. (N.S.), 735; Com. v. Snell, 189 Mass. 2, 75 N.E. Rep., 75, 3 L.R.A. (N.S.), 1019; State v. Hyde, 234 Mo., 200, 136 S.W. Rep., 316; Ann. Cas. 1912d 191; State v. Routzahn, 81 Neb., 133, 115 N.W. Rep., 759, 129 A.S.R., 675; State v. Lapage, 57 N.H. 245, 24 Am. Rep., 69; People v. Molineux, 168 N.Y. 264, 61 N.E. Rep., 286, 62 L.R.A., 193; State v. Welden, 39 S.C. 317, 17 S.E. Rep., 688, 24 L.R.A., 126; Dawson v. State, 32 Tex. Crim. 535, 25 S.W. Rep., 21, 40 A.S.R., 791; State v. Downer, 68 Wash. 672, 123 Pac. Rep., 1073, 43 L.R.A. (N.S.), 774; Notes: 44 Am. Rep., 300, 105 A.S.R., 983, 62 L.R.A., 218, 43 L.R.A. (N.S.), 670, 756, 780; 11 Eng. Rul. Cas., 241; Dietz v. State,149 Wis. 462, 136 N.W. Rep., 166, Ann. Cas. 1913C, 732.
The principle has often been applied in our own court as will be noted in cases listed in Kaufman v. State, 70 Tex. Crim. 438; Gray v. State, 77 Tex.Crim. Rep..
I am, therefore, of the opinion that in the instances developed in the evidence in this case, where the proof shows that the stores of merchants were burglarized by McCall and the stolen goods were found *Page 121 
and identified in the possession of appellant, that the evidence is competent. I think the confession of McCall to the burglaries committed by him (waiving the defect in the indictment referred to by the presiding judge) was admissible against the appellant to show the theft of the articles which came into his possession. It is elementary in this offense that the State must prove: first, that the goods were stolen; second, that the accused came into possession of them knowing they were stolen. In making proof of the first element the confession of the thief is admissible. I do not think that the statement of McCall testified to by the sheriff, which tended to connect appellant with the receipt of the goods, was admissible. It should have been excluded as hearsay. McCall did not testify to it nor did he make confession or statement of it in appellant's presence or hearing, nor was it made, as shown by the record, under circumstances which admitted the statement of one co-conspirator or co-principal during the commission of the act or in furtherance of a common design. I regard that part of the statement of McCall proved by the sheriff as damaging hearsay testimony requiring a reversal of the case. After the dissolution of the partnership between Mike Levine and appellant, Mike Levine was found in possession of certain articles stolen from the store of Viles and from the other stores mentioned by them. At the time he was so found in possession of them some of them were in Dallas and some of them were in Paris, Texas, and other places remote from Wichita. The State was permitted to prove certain statements made by Levine in the absence of appellant and which tended to connect appellant with the crime. I think these statements made in appellant's absence by Levine at the time they were made, as shown by the evidence, were hearsay and should have been excluded. It is clear that at the time they were made appellant and Levine were not acting together; that their criminal design, if one existed, had been completed and their relationship had ceased. The admission of this evidence was, I think, reversible error.
For these reasons I concur in the reversal of the case.
Reversed and remanded.